                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


JUAN REYES,

                    Plaintiff,

v.                                                     Case No: 6:20-cv-278-WWB-EJK

FEDERAL EXPRESS CORPORATION,

                    Defendant.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Defendant’s Motion for Summary Judgment

(Doc. 29), Plaintiff’s Response (Doc. 32), and Defendant’s Reply (Doc. 34). For the

reasons set forth herein, Defendant’s Motion will be granted.

I.    BACKGROUND

      Plaintiff, Juan Reyes, worked for Defendant, Federal Express Corporation

(“FedEx”), from November 1993 until he was terminated in February 2016. (Doc. 30-1 at

5, 18–19, 33). Toward the end of his employment, Plaintiff was employed as a Ramp

Transport Driver (“RTD”) at Defendant’s airport ramp location in Orlando, Florida. (Id. at

11, 34). An RTD operates a tractor-trailer to pick up and deliver freight between the

Orlando ramp and local FedEx stations. (Doc. 30-2 at 2). During Plaintiff’s employment

as an RTD, approximately sixty percent of the workforce at the Orlando airport ramp was

Hispanic, thirty percent Caucasian, and ten percent African American. (Doc. 30-2 at 2).

      Plaintiff normally worked from 3:30 a.m. until noon. (Doc. 30-2 at 2). Plaintiff was

required to complete a timecard each day to allow Defendant to accurately calculate

Plaintiff’s compensation. (Doc. 30-1 at 34–35, 39). The timecard warns that falsification
of a timecard is grounds for termination. (Id. at 39–42, 100). In addition to the timecard,

The People Manual warns that falsification of a timecard is a terminable offense. (Id. at

87, 167–69).    FedEx also has policies that prohibit unauthorized persons in FedEx

vehicles. (Doc. 30-2 at 3).

       On December 28, 2015, Plaintiff complained to Keith Burns, his immediate

supervisor, that JoAnn McCoy, a fellow RTD in Plaintiff’s workgroup, took pictures of him

with her cell phone while he was assisting a fellow employee, Irelis Santiago. (Doc. 30-

1 at 11, 21, 23–26; Doc. 30-2 at 2). On January 11, 2016, Plaintiff wrote a statement

memorializing his complaint. (Doc. 32-5 at 1). Therein, Plaintiff indicated that he felt his

privacy was violated and he did not feel comfortable working with McCoy. (Id.). Although

Plaintiff indicated he had prior issues with McCoy, he did not provide specifics or include

any allegations of discriminatory comments. (Id.). In fact, Reyes stated that when he

asked McCoy why she was taking pictures she responded that “she only speaks in front

of managers.” (Id.).

       Shortly thereafter, on January 14, 2016, Burns was informed that Reyes and

Santiago were riding in a FedEx truck together without authorization. (Doc. 30-2 at 3).

Burns conducted an extensive investigation that included an interview of the witness,

three separate interviews of Plaintiff and Santiago, a review of Plaintiff’s timecard and

written statements, a review of security video footage, Plaintiff’s scan-count report,

Google maps, and the proof of delivery for Plaintiff’s last delivery. (Id. at 3–4). Burns

concluded that Plaintiff falsified information on his timecard and rode unauthorized in a

company vehicle with Santiago. (Id. at 4–6). Consequently, both Plaintiff and Santiago

were terminated. (Doc. 30-1 at 17–18, 71; Doc. 30-2 at 2; Doc. 32-2 at 1). Plaintiff




                                             2
appealed his termination through the Guaranteed Fair Treatment Procedure and his

termination was upheld. (Doc. 30-1 at 77, 147, 159, 161, 163).

       On February 15, 2016, during the first phase of the appeal process, Plaintiff filed

a discrimination complaint. (Doc. 30-3 at 17–23; Doc. 32-3 at 5). Days later Defendant

opened an internal investigation into Plaintiff’s allegations. (Doc. 32-3 at 2). In his

discrimination complaint, Plaintiff identified the earliest date of discrimination as “12/28-

16.” (Doc. 30-3 at 18). Plaintiff indicated in his complaint that he informed his manager

of an “associate employee[’s]” disrespectful treatment of Plaintiff and other Hispanics,

which included “racial slurs, verbal abuse, insult[s], looks of hate, [and] the inappropriate

use of [her] phone on FedEx property.” (Id. at 21–22). Specifically, at the end of 2015,

McCoy directed the following racial slurs toward Plaintiff: “spics,” “you guys [are] just

always eating your Spanish rice,” “boyo,” and “Spanish faggot.” (Doc. 30-1 at 15–16).

McCoy was not Plaintiff’s superior and had no role in Defendant’s decision to terminate

Plaintiff’s employment. (Id. at 10–11, 14–15). Plaintiff’s superiors who made the decision

to terminate his employment never made any racial slurs, offensive comments, or racially

discriminatory or harassing comments to Plaintiff or in his presence. (Id. at 9–10).

Plaintiff’s complaint was investigated and found to be unsubstantiated. (Doc. 30-3 at 3–

4, 25–26).

       There is a question as to whether Plaintiff verbally notified Burns of the racial slurs

before he was terminated. When asked about his prior complaints, Plaintiff testified with

respect to his January 11, 2016 written statement that his reference to “previous[ ] issues”

with McCoy was regarding her discriminatory comments because “we already talked to




                                              3
Burns about it.” (Doc. 30-1 at 29). Burns, on the other hand, states he did not learn of

McCoy’s alleged racial slurs until February 24, 2021. (Doc. 30-2 at 3).

       Plaintiff asserts that several individuals were issued warnings for falsifying their

timesheets as opposed to being terminated.          (Doc. 32-6 at 1–21).     Defendant has

presented evidence that six other employees, in addition to Plaintiff and Santiago, were

terminated for falsifying their timecards in the South Coast District where Plaintiff was

employed, including two African American employees and one Caucasian employee.

(Doc. 30-3 at 5, 56–67).

       Based on the foregoing, Plaintiff alleges that he was discriminated against in

violation of the Florida Civil Rights Act (“FCRA”), Fla. Stat. §§ 760.01–760.11, on the

basis of his race because other non-Hispanic employees who knowingly and intentionally

falsified their timecards were not terminated. (Doc. 1-1 at 7). He further argues that he

was terminated in retaliation for filing an internal discrimination complaint. (Id. at 7–8).

II.    LEGAL STANDARD

       Summary judgment is appropriate when the moving party demonstrates “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it may “affect the outcome of

the suit under the governing law.” Id. “The moving party bears the initial burden of

showing the court, by reference to materials on file, that there are no genuine issues of

material fact that should be decided at trial.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1313–14 (11th Cir. 2007). Stated differently, the moving party discharges its burden by




                                              4
showing “that there is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

       However,      once    the    moving      party   has   discharged     its   burden,   “Rule

56(e) . . . requires the nonmoving party to go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for trial.” Id. at 324

(quotation omitted). The nonmoving party may not rely solely on “conclusory allegations

without specific supporting facts.” Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th

Cir. 1985). Nevertheless, “[i]f there is a conflict between the parties’ allegations or

evidence, the [nonmoving] party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the [nonmoving] party’s favor.” Allen, 495 F.3d at 1314.

III.   DISCUSSION

       Defendant argues that Plaintiff has failed to establish a prima face claim of

retaliation or discrimination. Alternatively, even had Plaintiff done so, Defendant contends

that   Plaintiff   has   failed    to   rebut   Defendant’s    legitimate,    non-retaliatory   or

nondiscriminatory business reasons for terminating Plaintiff’s employment.

       The FCRA prohibits employment discrimination and retaliation against an

employee who complains about such discrimination. Turning first to Plaintiff’s retaliation

claim, “[b]ecause [the retaliation] provision of the FCRA is almost identical to its federal

counterpart, 42 U.S.C. § 2000e-3(a), Florida courts follow federal case law when

examining FCRA retaliation claims.” Carter v. Health Mgmt. Assocs., 989 So. 2d 1258,

1262 (Fla. 2d DCA 2008). Likewise, with respect to Plaintiff’s discrimination claim, “[t]he

FCRA is patterned after Title VII, and thus federal case law dealing with Title VII is




                                                  5
applicable to employment discrimination claims brought under Florida law.” Dar Dar v.

Associated Outdoor Club, Inc., 248 F. App’x 82, 84 n.1 (11th Cir. 2007) (citation omitted).

       In this case there is no direct evidence that Plaintiff was fired in retaliation for his

protected activity. See Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189 (11th Cir. 1997)

(“Evidence that only suggests discrimination, or that is subject to more than one

interpretation does not constitute direct evidence.” (internal citations omitted)). Therefore,

the Court utilizes the McDonnell Douglas1 burden-shifting framework to address the

circumstantial evidence before it. Jones v. Gulf Coast Health Care of Del., LLC, 854 F.3d

1261, 1271 (11th Cir. 2017). Under that standard, the plaintiff has the initial burden to

establish a prima facie case of discrimination. McDonnell Douglas Corp., 411 U.S. at

802. “If the plaintiff succeeds in making out a prima facie case, the burden shifts to the

defendant to articulate a legitimate, nondiscriminatory reason for its actions.” Lewis v.

City of Union City, 918 F.3d 1213, 1221 (11th Cir. 2019). “Finally, should the defendant

carry its burden, the plaintiff must then demonstrate that the defendant’s proffered reason

was merely a pretext for unlawful discrimination.” Id. The plaintiff is required to rebut

each legitimate, non-retaliatory or nondiscriminatory reason given by the defendant.

Crawford v. City of Fairburn, 482 F.3d 1305, 1309 (11th Cir. 2007).

       To present a prima facie case of retaliation, Plaintiff must demonstrate that: 1) he

engaged in statutorily protected activity; 2) he suffered an adverse employment action;

and 3) there is a causal link between the protected activity and the adverse action. Ray

v. City of Tallahassee, 664 F. App’x 816, 818 (11th Cir. 2016). To establish a prima facie




       1   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).




                                              6
case of discrimination on account of race, the employee must show he: “(1) is a member

of a protected racial class; (2) was qualified for the position; (3) experienced an adverse

employment action; and (4) was replaced by someone outside of [his] protected class or

received less favorable treatment than an individual outside of [his] protected class.”

Matthews v. City of Mobile, 702 F. App’x 960, 965 (11th Cir. 2017) (citing Crawford v.

Carroll, 529 F.3d 961, 970 (11th Cir. 2008)).

       Here, even if Plaintiff successfully alleged a prima facie case for both claims,

summary judgment is proper because Plaintiff has failed to rebut each legitimate, non-

retaliatory or nondiscriminatory reason offered by Defendant for his termination.

Specifically, Defendant’s proffered reasons for terminating Plaintiff were his falsification

of his timecard, falsification of statements during the investigation, and riding while

unauthorized in a company vehicle with another employee, a violation Plaintiff eventually

admitted. Plaintiff does not dispute that falsification of a timecard is a terminable offense

but offers evidence to establish that such reason was pretextual. Plaintiff, however,

completely fails to address the additional two reasons given for his termination. City of

Fairburn, 482 F.3d at 1309 (“By failing to rebut each of the legitimate, nondiscriminatory

reasons of the [defendant], [the plaintiff] has failed to raise a genuine issue of material

fact about whether those reasons were pretext for discrimination.”); see also Daniel v.

Dekalb Cnty. Sch. Dist., 600 F. App’x 632, 638 (11th Cir. 2014) (“Because [the plaintiff]

has failed to rebut each of the [defendant’s] proffered legitimate reasons, she cannot

withstand summary judgment.”). Thus, Plaintiff has failed to carry his burden under the

McDonnell Douglas test.




                                             7
       Finally, to the extent that Plaintiff argues that he has instead presented

circumstantial evidence that raises a reasonable inference that Defendant discriminated 2

against him, his argument is without merit. “A plaintiff can still proceed past summary

judgment if he ‘presents a convincing mosaic of circumstantial evidence that would allow

a jury to infer intentional discrimination by the decision maker.’”          Cooler v. Layne

Christensen Co., 710 F. App’x 842, 846 (11th Cir. 2017) (quoting Smith v. Lockheed-

Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)).            “A plaintiff may establish a

convincing mosaic by pointing to evidence that demonstrates (1) suspicious timing,

ambiguous statements, or other information from which discriminatory intent may be

inferred, (2) systematically better treatment of similarly situated employees, and (3)

pretext.” Holley v. Ga. Dep’t of Corr., 845 F. App’x 886, 890–91 (11th Cir. 2021) (citing

Lewis, 934 F.3d at 1185).

       The undisputed evidence establishes that Plaintiff complained to Burns that McCoy

took his picture while he was helping his co-worker. In turn, Defendant conducted an

investigation of Plaintiff’s complaint as well as other alleged wrongdoing by Plaintiff.

During the investigation it came to light that Plaintiff falsified his timecard, lied during the

investigation concerning his timecard, and he was admittedly riding with his co-worker in

a company vehicle without authorization. Plaintiff has presented no evidence that any

other employee committed all three violations and kept his or her job. Additionally,



       2It is not clear if the convincing-mosaic theory applies to retaliation claims, see
Change v. Midtown Neurology, P.C., No. 1:19-cv-00885, 2021 WL 2483368, at *25 (N.D.
Ga. Feb. 3, 2021) (noting that “[t]he Eleventh Circuit has yet to decide in a published
decision whether retaliation claims can survive summary judgment under a convincing-
mosaic theory” and collecting cases), but even assuming it does, Plaintiff has failed to
raise such an argument with respect to his retaliation claim. Therefore, the Court only
considers his discrimination claim under this theory.



                                               8
Plaintiff has not presented any evidence of pretext outside of that already considered,

evidence of systemically better treatment for employees outside his class, suspicious

timing, ambiguous statements, or any other evidence from which a reasonable jury could

infer intentional discrimination. Cf. Smith, 644 F.3d at 1345–46 (finding that the plaintiff

presented the convincing mosaic of circumstantial evidence through evidence that his

supervisor fired him and other white employees who distributed racist emails, but did not

terminate black employees for the same or similar conduct, and where the defendant

relied on a “matrix” that indicated that race was pertinent to the discipline decisions made).

Therefore, Plaintiff has also failed to show a convincing mosaic of circumstantial evidence

sufficient to survive summary judgment.

IV.    CONCLUSION

       For the reasons set forth herein, it is ORDERED and ADJUDGED that the

Defendant’s Motion for Summary Judgment (Doc. 29) is GRANTED. The Clerk is directed

to enter judgment in favor of Defendant and against Plaintiff, providing that Plaintiff shall

take nothing on his claim against Defendant. Thereafter, the Clerk is directed to terminate

all pending motions and close this case.

       DONE AND ORDERED in Orlando, Florida on July 9, 2021.




                                              9
Copies furnished to:

Counsel of Record




                       10
